Citation Nr: 1741359	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO. 06-18 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1995 to March 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).

The matter was remanded by the Board in April 2008, August 2010, May 2012, January 2013, August 2013, and October 2016 for evidentiary development and proper adjudication. That has been accomplished, and the case has been returned for further appellate consideration. Stegall v. West, 11 Vet. App. 268, 271 (1998).

In February 2008, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ). The Veteran's claims file contains a transcript of that hearing. However, the VLJ who conducted that hearing is no longer available to participate in the Veteran's appeal. In a July 2017 letter, the RO informed the Veteran that he could request to appear at a hearing before a VLJ who would decide the claim. However, no response was received by the RO. As such, the Board finds that the Veteran has waived his right to an additional hearing and will proceed with adjudication.


FINDING OF FACT

Throughout the period of appeal, the Veteran's right knee disability has been manifested by slight joint instability, flexion limited to more than 60 degrees, extension limited to less than 5 degrees, arthritis without occasional incapacitating exacerbations, and pain.





CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a right knee disability have not been met for any period. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5003, 5257, 5260, 5261 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to notify and assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326 (a) (2016).

There is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). Furthermore, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development. See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. §5103A (c)(2). All records pertaining to the conditions at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)). 

With regard to the duty to assist, the Veteran's available post-service treatment records, including private treatment records, have been secured to the extent possible. Pursuant to the Board's August 2010 remand, the RO sent the Veteran a VCAA letter in September 2010 requesting authorization to obtain private treatment records and records from Worker's Compensation from the State of New York. Subsequently, the RO obtained from the Veteran a completed VA Form 21-4142 authorizing the release of records from the Veteran's private treatment providers, but not from Worker's Compensation from the State of New York. In addition, the RO notified the Veteran in a November 2010 letter that the form was invalid and requested that he fill out a separate authorization form for each of his providers. The record reflects that the RO did not receive a response from the Veteran. In an April 2012 letter, the RO again requested the Veteran's authorization for the release of private treatment records. Similarly, the RO did not receive a response from the Veteran. Most recently, following the October 2016 remand, the RO sent the Veteran a VA Form 21-4142 in attempt to obtain updated private treatment records. Again, the RO did not receive a response. The Board emphasizes that "the duty to assist is not always a one-way street. If a Veteran wishes help, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Moreover, the Veteran signed a February 2017 waiver of consideration of evidence by the Agency of Original Jurisdiction (AOJ) in which he indicated that he did not have any additional evidence regarding his appeal.

Pursuant to the Board's October 2016 remand, the Veteran was also afforded a VA examination in December 2016 to evaluate the severity of his right knee disability. The Board finds that the examination obtained in December 2016 is adequate. The examination was performed by a qualified medical professional and was predicated on a full physical examination and reading of all available records. The examiner also provided a detailed rationale for the findings rendered. Moreover, neither the Veteran nor his representative has challenged the adequacy of the examination obtained. Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). In addition, the record includes previous VA examinations reflecting the severity of the Veteran's right knee at the time of examination. As stated in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion (ROM) measurements of the opposite undamaged joint. The Board notes that a retroactive examination cannot be performed because it would be a matter of mere speculation for the examiner. Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining relevant records and a VA examination, has been met. 38 C.F.R. § 3.159(c)(4) (2016).

Legal Criteria & Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 
38 U.S.C.A. § 1155. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active military service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21.

In relevant part, 38 U.S.C.A. § 1154 (a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay testimony is competent to establish the presence of observable symptomatology). Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible. See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016). When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).

In both initial rating claims and increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection for a right knee disability was granted in a July 2002 rating decision. The RO rated the disability solely for instability of the knee and assigned a 10 percent disability rating. The effective date of award was the date of claim.

Instability of the knee is rated under Diagnostic Code 5257. The Diagnostic Code provides a 30 percent disability rating for severe recurrent subluxation or lateral instability; a 20 percent disability rating for moderate recurrent subluxation or lateral instability; and a 10 percent disability rating for slight recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a. The terms "slight," "moderate," and "severe" are not defined in the rating schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to arrive at a just and equitable decision. Additionally, the use of such terminology by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

Degenerative arthritis is rated under Diagnostic Code 5003. The Diagnostic Code provides a 20 percent disability rating for degenerative arthritis substantiated by X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations; and a 10 percent disability rating for degenerative arthritis substantiated by X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups. 38 C.F.R. § 4.71a.

Limitation of flexion of the knee is rated under Diagnostic Code 5260. The Diagnostic Code provides a 30 percent disability rating for flexion limited to 15 degrees; a 20 percent disability rating for flexion limited to 30 degrees; a 10 percent disability rating for flexion limited to 45 degrees; and a noncompensable rating for flexion limited to 60 degrees. 38 C.F.R. § 4.71a.

Limitation of extension of the knee is rated under Diagnostic Code 5261. The Diagnostic Code provides a 50 percent disability rating for extension limited to 45 degrees; a 40 percent disability rating for extension limited to 30 degrees; a 30 percent disability rating for extension limited to 20 degrees; a 20 percent disability rating for extension limited to 15 degrees; a 10 percent disability rating for extension limited to 10 degrees; and a noncompensable rating for extension limited to 5 degrees. 38 C.F.R. § 4.71a.

More generally, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 
38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria. DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation & Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible. It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability. Additionally, under VAOPGCPREC 9-2004 (Sept. 17, 2004), separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for limitation of flexion and limitation of extension of a single knee joint.

A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant. 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). And although VA is required to apply 
38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment for disabilities evaluated on the basis of limitation of motion, where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, these regulations are not for application. Johnston, 10 Vet. App. at 84-85. Moreover, pain itself does not constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Id.; see 38 C.F.R. § 4.40.

The record reflects that imaging studies of the Veteran's knees were performed in May 2002. See May 2002 VA imaging study report. The examining physician noted minimal narrowing of the joint spaces of the right knee.

In November 2004, the Veteran submitted to a VA examination to evaluate the severity of his right knee disability. See November 2004 Compensation and Pension Exam Report. In his report, the examiner noted the Veteran's reports that he underwent a right knee arthroscopy in November 2000 and was diagnosed with arthritis and rough cartilage. The examiner also noted reports of daily pain, weakness, and stiffness; occasional swelling, heat, redness, and feeling of instability, such as buckling and lock up; and flare-ups with symptoms severe enough to cause total incapacitation for up to 2 days. Specifically, the Veteran described two on-the-job injuries that were suspicious for patellar subluxation of the right knee. Id. Upon physical examination, the examiner noted no redness, swelling, or palpable effusion of the right knee. In addition, the examiner found that the right knee exhibited a full range of active and passive motion. However, the examiner noted that the last 20 degrees of passive flexion resulted in significant discomfort. The examiner also found that the medial collateral and lateral collateral ligaments were stable. Lachman and McMurray tests also yielded normal results.

The Veteran presented to the primary care clinic in September 2005 after suffering a work-related injury to his right knee. See September 2005 VA Red team primary care note. Examination of the right knee revealed some mild generalized swelling to the superior aspect of the knee. The physician noted that flexion of the right knee was limited by up to 20 degrees. The physician also noted that extension of the right knee was limited with pain on movement, but did not indicate by how many degrees. The right knee also appeared to be stable. Imaging studies performed in connection with the knee injury revealed suprapatellar joint effusion, but no evidence of an acute fracture or dislocation. See September 2005 VA imaging study report.

According to private treatment records, the Veteran reported another injury to his right knee in October 2005. See October 18, 2005, private examination report by Dr. R.H. His private physician noted effusion of the right knee with tenderness along the medial joint line and medial collateral ligament. The physician noted that a Lachman test appeared negative. In addition, he reported medial joint line tenderness and pain with hyperflexion. A Valgus stress test performed in a follow-up visit revealed no instability of the right knee. See October 25, 2005, private examination report by Dr. R.H.

In his November 2005 Notice of Disagreement (NOD), the Veteran stated that he experiences constant and increasing knee pain, which limits his activities. See November 2005 NOD. Subsequently, in his May 2006 VA Form 9, the Veteran stated that he has had multiple issues with his knees since surgery in November 2001. See May 2006 VA Form 9. The Veteran described the issues as very aggressive and painful. Id. In addition, the Veteran reported pain and stiffness daily. Id.

A hearing before the Board in relation to the claim took place in February 2008. See February 2008 hearing transcripts. During the hearing, the Veteran testified that his right knee has clicking, popping, and instability issues. Id. He reported that he cannot squat down to grab something or stand back up without pain, popping, or clicking. Id. He stated that it physically hurts "to even try to have any kind of recreational habit with my daughter." Id. According to the Veteran, in October 2005, he was loading a duffel bag at work and blew out his knee as he loaded the bag onto the rear of his truck. Id. In addition, he reported that in May 2006 his knee gave out while he came down the stairs, tearing his meniscus, ACL, MCL, and PCL. Id. He further stated that it takes up to 30 minutes for him to get out of bed every morning due to the stiffness in his knees. Id.

Imaging studies in September 2009 of the Veteran's right knee revealed early arthritic changes of the tibial eminences. See September 2009 VA imaging study report. A subsequent imaging study also revealed mild osteoarthritic changes in the medial joint compartment of the right knee. See March 2010 VA imaging study report.

The Veteran presented to a VA knee examination in March 2010. See March 2010 Compensation and Pension Exam Report. A ROM test of the right knee revealed that flexion was reduced to 135 degrees and that extension was possible to 0 degrees and painless. During repetitive-use testing, the flexion of the right knee was reduced to 130 degrees secondary to increased pain and fatigue. Extension was noted to produce a moderate crepitus over the right knee and notchy sensation over the left. In addition, the Veteran's gait favored the right knee. The examination did not reveal any demonstrable instability of the right knee. The examiner reviewed the imaging studies of the right knee and diagnosed the Veteran with torn anterior cruciate ligament status post-surgical repair early degenerative joint disease (DJD).

A further VA examination of the Veteran's right knee took place in October 2011. See October 2011 Knee and Lower Leg Conditions Disability Benefits Questionnaire. The examiner reported that the Veteran was able to flex the right knee 140 degrees or more and had normal extension. The ROM was unchanged with repetitive-use testing. The examiner also noted no objective evidence of painful motion. In addition, the examiner noted normal muscle strength of the knee in flexion and extension and no joint instability.
In January 2015, the Veteran visited a private physician after reportedly injuring his right knee. See January 2015 summary of visit by Dr. L.D.; December 2015 private examination report by Dr. R.S. The X-rays revealed no evidence of fracture or dislocation. A subsequent visit to a private physician revealed normal muscle strength, stable ligaments, and flexion limited to 120 degrees. See December 2015 private examination report by Dr. R.S.

Pursuant to the Board's October 2016 remand, the Veteran underwent a further VA examination of his right knee in December 2016. See December 2016 Knee and Lower Leg Conditions Disability Benefits Questionnaire. The Veteran did not report any flare-ups of the knee or lower leg, but stated that he could not run or engage in sports, and found it hard to go down stairs. A ROM test revealed flexion limited to 125 degrees with pain and no limitation of extension. The examiner noted no additional functional loss with repetitive-use testing. The examiner indicated that ROM testing included both passive and active motion testing, both of which exhibited pain. In addition, the examiner noted no evidence of pain on weight and non-weight bearing and reported that the Veteran ambulated easily. Further, the examiner reported active movement against some resistance in flexion and normal muscle strength in extension. No objective evidence of joint instability was noted.

Most recently, in May 2017, the Veteran visited his primary care physician with his daughter for an annual examination. See May 2017 VA primary care note. The Veteran reported joint pain and swelling of the knees, which resolves after 30 minutes to an hour. Id. According to his daughter, when the Veteran wakes up in the morning, he cannot walk with his legs bent and, as a result, walks very stiff and straight. Id.

Upon review of the evidence, the Board finds that the criteria for a rating in excess of 10 percent for a right knee disability have not been met for any period. The VA examinations revealed objective indications of only slight right knee instability, if any. The November 2004 VA examination found that the medial collateral and lateral collateral ligaments of the right knee were stable. See November 2004 Compensation and Pension Exam Report; see also September 2005 VA Red team primary care note; September 2005 VA imaging study report. Similarly, the March 2010 VA examination did not reveal any demonstrable instability of the right knee. See March 2010 Compensation and Pension Exam Report. The October 2011 and December 2016 VA examinations also revealed no objective signs of right knee instability. See October 2011 Knee and Lower Leg Conditions Disability Benefits Questionnaire; December 2016 Knee and Lower Leg Conditions Disability Benefits Questionnaire. Private treatment records also reflect only slight right knee instability. The October 2005 private examination noted right knee tenderness along the medial joint line and medial collateral ligament. See October 18, 2005, private examination report by Dr. R.H. However, the private physician noted that a Lachman test appeared negative. A Valgus stress test performed in a follow-up visit also revealed no instability of the right knee. See October 25, 2005, private examination report by Dr. R.H. Another private examination in December 2015 revealed stable ligaments. See December 2015 private examination report by Dr. R.S.; see also January 2015 summary of visit by Dr. L.D.

The Board acknowledges the Veteran's statements of record, including his experiences of clicking and popping in his right knee and sensations of right knee instability. See February 2008 hearing transcript. The Board finds the Veteran competent to testify to observable symptomatology of knee instability. See Layno v. Brown, 6 Vet. App. at 470. The Board also finds no evidence to doubt the Veteran's credibility. Further, the Board notes that an examiner's determination that instability is "slight" is not dispositive of the issue. Accordingly, the Board looks at all the competent and credible evidence of record when determining the extent of severity of the Veteran's right knee instability, including the Veteran's statements. However, in light of the numerous VA and private examinations, joint stability tests, and imaging studies conducted throughout this exceptionally long period of appeal, the Board finds that the most probative evidence indicates that the Veteran's right knee disability exhibits only slight instability, warranting no more than a 10 percent rating under Diagnostic Code 5257. Therefore, he is not entitled to a higher rating for instability of the right knee. See 38 C.F.R. §§ 4.2, 4.6, 4.71a. 

In addition, the most probative record establishes that the Veteran is not entitled to a separate rating for limitation of flexion or extension of the right knee. The November 2004 VA examination indicated that his right knee exhibited a full range of flexion and extension in active and passive motion, though with significant discomfort in the last 20 degrees of flexion. See November 2004 Compensation and Pension Exam Report. A physical examination in September 2005 noted that flexion of the right knee was limited by 20 degrees. See September 2005 VA Red team primary care note. While the examiner also found limited extension of the right knee, she did not indicate the extent of loss. Id. The March 2010 VA examination revealed flexion reduced to 130 degrees with no limitation in extension. See March 2010 Compensation and Pension Exam Report. Further, the October 2011 VA examination noted painful motion, flexion of 140 degrees, and normal extension unchanged after repetitive use-testing. See October 2011 Knee and Lower Leg Conditions Disability Benefits Questionnaire. More recently, in December 2016, a VA examination revealed flexion limited to 125 degrees with pain and no limitation of extension. 

The Veteran's private treatment records also establish that his limitation of flexion and extension does not entitle him to a separate rating for his right knee. An October 2015 private examination noted pain with hyperflexion. See October 18, 2005, private examination report by Dr. R.H. However, the examiner did not note any observable loss of motion. Id. In addition, a private examination in December 2015 revealed flexion limited to 120 degrees. See December 2015 private examination report by Dr. R.S. The Rating Schedule provides a noncompensable rating for flexion limited to 60 degrees and a noncompensable rating for extension limited to 5 degrees. The medical record does not indicate any observable limitation of flexion or extension that would entitle the Veteran to a separate rating for his right knee disability. Moreover, the Veteran's reports of pain and limitation of motion of the right knee, while competent and credible, do not specifically indicate that flexion is limited to 60 degrees or that extension is limited to 5 degrees or worse. See November 2005 NOD; May 2006 VA Form 9; February 2008 hearing transcripts; May 2017 VA primary care note. Accordingly, the Board assigns greater probative value to the medical evidence of record and finds that the Veteran is not entitled to a separate rating for limitation of flexion or limitation of extension for his right knee disability. See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Further, the Board finds that the competent and credible evidence of record does not establish entitlement to a rating for arthritis of the right knee. In his May 2017 appellate brief, the Veteran, through his representative, argues that the Board should remand the case for additional development, to including obtaining an X-ray to determine if the Veteran has arthritis of the right knee. However, the evidence already reflects a competent and credible diagnosis of arthritis in his right knee based on radiological study. See March 2010 Compensation and Pension Exam Report; March 2010 imaging study report; September 2009 VA imaging study report; November 2004 Compensation and Pension Exam Report. Therefore, further development of the evidence is unnecessary. In addition, the Veteran argues that his right knee disability may be rated for both arthritis and instability. See VAOPGCPREC 23-97; VAOPGCPREC 9-98. Therefore, according to the Veteran, if he has arthritis of the right knee, he should be entitled to an additional disability rating. While the Veteran indeed has arthritis of the right knee, he is still not entitled to a rating for arthritis because a rating for limitation of flexion or extension is not in effect for his right knee disability and, as discussed above, is not warranted here. See VAOPGCPREC 9-98 ("When a knee disorder is already rated under DC 5257, the veteran must also have limitation of motion under DC 5260 or DC 5261 in order to obtain a separate rating for arthritis."). 

Finally, the Board notes that in the event the Veteran's right knee disability was rated for arthritis rather than for instability, he would still not be entitled to a disability rating higher than what is already in effect. The Rating Schedule provides a 20 percent disability rating for degenerative arthritis where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations. Although Diagnostic Code 5003 does not define what constitutes an "incapacitating exacerbation," the analogous term "incapacitating episode" is defined elsewhere in the Rating Schedule for the musculoskeletal system in regards to intervertebral disc syndrome and in the Rating Schedule for the digestive system. See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1; see also 38 C.F.R. § 4.114, Diagnostic Codes 7345 and 7354, Notes (2) (2014). As used therein, an "incapacitating episode" is a period of acute signs and symptoms severe enough to require bed rest prescribed by a physician and treatment by a physician. While the Board acknowledges the Veteran's November 2004 report that his flare-ups at the time were severe enough to cause total incapacitation for up to 2 days, the record does not reflect any prescription by a physician requiring bed rest due to those flare-ups. See November 2004 Compensation and Pension Exam Report. Therefore, the Veteran is not entitled to a higher, or separate, rating for his right knee disability under the relevant rating criteria for arthritis. 

In sum, the Veteran is not entitled to a rating in excess of 10 percent for a right knee disability, whether for knee instability, limitation of flexion, or limitation of extension. Further, the Veteran is not entitled to an additional disability rating for arthritis of the right knee.

In so ruling, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, because the preponderance of the evidence is against the Veteran's claim for an increased rating, that doctrine is not helpful to the Veteran. See 38 U.S.C.A.§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Entitlement to a rating in excess of 10 percent for a right knee disability is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


